PER CURIAM.
This is an appeal from a judgment requiring the appellant landlord to approve an assignment of a lease from one tenant in appellant’s office building to another tenant, the appellee herein. We believe the evidence is sufficient to support the trial court’s ruling and accordingly reject the appellant’s challenge as to the sufficiency of evidence. We also find that although the trial court’s exclusion of certain evidence tendered by the appellant was error, such error was harmless under the circumstances of this case. Our examination of the record reflects that the trial court actually received the same evidence now asserted to have been excluded, albeit that evidence was received in a different form and at a different time during the trial. The record further reflects that such evidence was relied on by the, appellant in its final arguments to the trial court and in its petition for rehearing. No claim was made at those times that the trial court was handicapped because it had rejected the receipt of similar evidence earlier in the trial proceedings. We do not believe the appellant has demonstrated reversible error on this issue. Our ruling, however, is without prejudice to the appellant to rely on such evidence again when the issue of the appellee’s entitlement to attorney’s fees is considered.
Accordingly, the judgment of the trial court is affirmed. •
DOWNEY, ANSTEAD and GLICK-STEIN, JJ., concur.